DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on February 04, 2021 have been fully considered but they are not persuasive.
	Applicant remarks that in Ito, there is not teaching, suggestion or even so much as mere recitation of a hierarchy of classes.
	It is noted from the Specification of the invention, “The imaging controller 130 is to classify entries of the CLUT 150 into a hierarchy of classes.  In examples, the imaging controller 130 may classify an entry of the CLUT 150 into a class in the hierarchy of classes based on a location in the first color space…  For example, the imaging controller may determine a plurality of categories in the first color space.  The categories may correspond respectively to color space characteristics in the first color space, e.g. vertices, edges, faces, volumes, or hyper-volumes of the first color space…  For examples, a four-dimensional (4D) color space, such as the CMYK color space, may comprise five categories of color values in the color space, each category corresponding to a dimension of the color space… (paragraph 25) and “For example, if the first color space were a four-dimensional (4D) CMYK color space, the plurality of categories may comprises five categories, each corresponding respectively to a dimensionality of 0, 1, 2, 3, and 4 in the 4D CMYK space.  The the classes in the hierarchy of classes are classified based on the dimensionality of categories in the first color space…” (paragraph 35).  Thus the hierarchy of classes are classified based on the location in a color space, color characteristics such as vertices, edges, faces, volumes and the dimension of the color space.  
	Ito teaches the creation of a profile, regarded as a smoothed profile, associating lattice points wherein each of the lattice points defined in the equipment-dependent color space represents gray levels representing shades of color components and the positions of steady-state focused lattice points, (paragraph 12).  Ito further teaches the color space is divided into different sets of gray levels:  for instance, the color values in RGB color space are divided in sets of gray levels such as set of gray levels for color red, set of gray levels for color green and set of gray levels for color blue (paragraphs 127 and 147).  Ito further classifies the lattice points into 2 classes depending on the position of the lattice points:  the lattice points existing inside the color gamut (focused lattice points) and the lattice points existing on the boundary surface of the color gamut (adjoining lattice points), (Fig.3; paragraphs 101-105, 109).  Ito further teaches different color spaces having different dimensions.  For example, RGB color space has 3 dimensions of red dimension, blue dimension and green dimension.  CMYKclml color space has 6 dimensions of cyan, magenta, yellow, black, light cyan and light magenta dimensions, wherein each dimension of color has a set of gray levels (paragraphs 70-71, 76-77).  Thus, Ito teaches the classification of color values of one color space into a hierarchy of classes (e.g., sets of gray levels, positions of lattice 
	Therefore, based on the description of hierarchy of classes described in the Specification of the Invention, Ito’s teaching can read on the claimed invention.  Even Ito does not directly mention the word “hierarchy”, the teaching of classifying the color values of the color space based on the shades of the color represented by sets of gray levels, sets of lattice positions, the dimensions of the color space is equivalent to classification of the color values in the color lookup table into a hierarchy of classes since it leads to the same purpose and result of performing a smoothing process.  
	The rejection of claims 1-15 is modified due to the amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Publication No. 2006/0176529).
	Concerning claim 11, Ito discloses an imaging system (Fig.2) and method of smoothing a lookup table which comprises entries to map elements in a first color space (RGB) to corresponding elements in a second color space (Lab), comprising:

-a memory (14, Fig.2) storing a color lookup table comprising entries to map between color spaces (paragraph 85, 88, 89, and 95); and an imaging controller (11, Fig.2) to:
	classify entries of the color lookup table into a hierarchy of classes, each of the plurality of classes being based on a color space characteristic (color gamut) in the first color space or the second color space (8  (regions), (paragraphs 33, 34, 106-107, 152); and
	perform processing to smooth each class in the hierarchy of classes in a sequence according to the hierarchy (Abstract; paragraphs 5, 33-36, 69-71, 131-134).
	Ito does not directly teach the entries of the color lookup table is classified into a hierarchy of classes or based on a color space characteristic in the first or second color space.  However, Ito teaches that the positions of lattice point is put in an orderly state or arrayed in a color space (paragraphs 11, 15 and 82).  Ito further teaches focused lattice point is confined to a specific region in a color gamut wherein the specific region is not limited to one region but a region on a boundary line of a color gamut, region on a boundary surface (paragraph 33).  Ito further teaches confining conditions for confining a lattice point to a region in an equipment-independent color space associated with a specific region in a color gamut defined in an equipment-dependent color space or conditions for confining lattice point to a predetermined region (paragraph 34)  and as long a magnitude of modification falls within a predetermined permissible range (paragraphs 35-36).  
location in the first color space…  For example, the imaging controller may determine a plurality of categories in the first color space.  The categories may correspond respectively to color space characteristics in the first color space, e.g. vertices, edges, faces, volumes, or hyper-volumes of the first color space…  For examples, a four-dimensional (4D) color space, such as the CMYK color space, may comprise five categories of color values in the color space, each category corresponding to a dimension of the color space… (paragraph 25) and “For example, if the first color space were a four-dimensional (4D) CMYK color space, the plurality of categories may comprises five categories, each corresponding respectively to a dimensionality of 0, 1, 2, 3, and 4 in the 4D CMYK space.  The hierarchy of classes, corresponding respectively to the plurality of categories, may therefore, comprise five classes.” (paragraph 29) and “For example, where the classes in the hierarchy of classes are classified based on the dimensionality of categories in the first color space…” (paragraph 35).  Thus the hierarchy of classes are classified based on the location in a color space, color characteristics such as vertices, edges, faces, volumes and the dimension of the color space.  
	Ito teaches the creation of a profile, regarded as a smoothed profile, associating lattice points wherein each of the lattice points defined in the equipment-dependent color space represents gray levels representing shades of color components and the positions of steady-state focused lattice points, (paragraph 12).  Ito further teaches the sets of gray levels:  for instance, the color values in RGB color space are divided in sets of gray levels such as set of gray levels for color red, set of gray levels for color green and set of gray levels for color blue (paragraphs 127 and 147).  Ito further classifies the lattice points into 2 classes depending on the position of the lattice points:  the lattice points existing inside the color gamut (focused lattice points) and the lattice points existing on the boundary surface of the color gamut (adjoining lattice points), (Fig.3; paragraphs 101-105, 109).  Ito further teaches different color spaces having different dimensions.  For example, RGB color space has 3 dimensions of red dimension, blue dimension and green dimension.  CMYKclml color space has 6 dimensions of cyan, magenta, yellow, black, light cyan and light magenta dimensions, wherein each dimension of color has a set of gray levels (paragraphs 70-71, 76-77).  Thus, Ito teaches the classification of color values of one color space into a hierarchy of classes (e.g., sets of gray levels, positions of lattice points, dimensions of the color space).   Ito further teaches the smoothing of the reference LUT in order to create a smoothed LUT (paragraphs 58, 68-69, 79-80, and 82-84).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider, based on the description of hierarchy of classes described in the Specification of the Invention, Ito’s teaching can read on the claimed invention.  Even Ito does not directly mention the word “hierarchy”, the teaching of classifying the color values of the color space based on the shades of the color represented by sets of gray levels, sets of lattice positions, the dimensions of the color space is equivalent to classification of the color values in the color lookup table into a 
	That would yield to predictable result of an imaging system and method capable of smoothing a lookup table depending on how the entries of a reference lookup table are classified and arranged hierarchically.
	Claim 1 is method claim of apparatus claim 11.  Claim 1 is rejected for the same rationales set forth for claim 11.
	Concerning claims 2-10 and 12-14, Ito et al further teaches the apparatus and method in claims 1 and 11, further comprising:
- classifying a given entry of the lookup table into a class of the plurality of classes based on a location in the first color space of an element corresponding to the given entry (lattice point), (Abstract; paragraphs 11-13, 97-98, 101-103, 106-109, 131-132, 147), (claim 2);
- a given entry in the lookup table maps a first element in the first color space (RGB color space) to a corresponding second element in the second color space (Lab color space), wherein sequentially smoothing each of the plurality of classes of entries comprises smoothing the given entry, wherein smoothing the given entry comprises updating the corresponding second element mapped by the given entry based on other elements in the second color space, the other elements being selected based on respective locations of correspondingly mapped elements in the first color space relative to the first element (Abstract; paragraphs 85, 106-109, 131-132, 147, 158-170) (claim 3);

	classifying first entries of the lookup table corresponding to elements in the first color space located at a vertex of the first color space into a first class (paragraphs 26-27, 111, 147);
	classifying second entries of the lookup table corresponding to elements in the first color space located on a vertex-to-vertex axis of the first color space into a second class; classifying third entries of the lookup table corresponding to elements in the first color space located on a surface of the first color space into a third class; and classifying entries of the lookup table corresponding to elements in the first color space located in an interior volume of the first color space into a fourth class (Figs. 3-4, 7; Abstract; paragraphs 11, 15, 68, 82, 85, 107-109, 111, 158-170), (claim 4);
- classifying entries of the lookup table corresponding to elements in the first color space located on a black-to-white axis (KL axis) of the first color space into the first class (Figs. 4, 7; paragraphs 17, 72), (claim 5);
- the sequentially smoothing each of the plurality of classes of entries comprises: smoothing the third class of entries after smoothing the second class of entries; and smoothing the fourth class of entries after smoothing the third class of entries (different regions depending on the predetermined boundary or surface), (paragraphs 68-69, 107-109, 123-127, 131-133, 139-141, 158-170), (claim 6);

- a given entry in the third class of entries maps a first element in the first color space to a corresponding second element in the second color space, wherein smoothing the given entry comprises smoothing the corresponding second element based on other elements in the second color space, the other elements being mapped to elements in the first color space located on a same surface of the first color space as the first element (depending on different classes and different formulae), (paragraphs 68-69, 158-170), (claim 8);
- a given entry in the fourth class of entries maps a first element in the first color space to a corresponding second element in the second color space, wherein smoothing the given entry comprises smoothing the corresponding second element based on other elements in the second color space, the other elements being mapped to elements in the first color space located in a same interior volume (inside the gamut) of the first color space as the first element (paragraphs 68-69, 158-170),  (claim 9);
- the first color space comprises four dimensions, wherein the classifying the entries of the lookup table into a plurality of classes comprises:  classifying entries of the lookup 
- entries of the color lookup table map respective elements in a first color space to corresponding elements in a second color space, wherein the imaging controller is to classify an entry of the color lookup table into a class in the hierarchy of classes based on a location in the first color space of an element corresponding to the entry (Abstract; paragraphs 11-13, 97-98, 101-103, 106-109, 131-132, 147), (claim 12);
- the imaging controller is to determine a plurality of categories in the first color space, each category in the plurality of categories comprising a different dimensionality (depending on the color space), wherein the hierarchy of classes corresponds respectively to the plurality of categories in the first color space (Figs. 3-4, 7; Abstract; paragraphs 11, 15, 68, 82, 158-170), (claim 13);
– a printing system wherein the imaging device comprises a printing device to print printing material onto a print target, and wherein the imaging controller comprises a print controller (paragraphs 67, 78, 88-90), (claim 14).
	Concerning claim 15, Ito discloses a non-transitory computer-readable storage medium comprising a set of computer-readable instructions that, when executed by a processor of an imaging system, cause the processor to perform the steps discussed in claim 1 above (paragraphs 39, 44-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Simpson et al (US Patent No. 7,422,310) discloses a method and apparatus for selecting image enhancement techniques, e.g. for smoothing using technique selection logic (44) for processing entries in a hierarchical order that support the teaching of classifying the entries of the lookup table into a plurality of classes arranged hierarchically as taught in Ito.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



March 12, 2021